Case 1:20-cv-03997-JGK Document 6 Filed 07/29/20 Page 1of1
RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of New York

Index Number: 20-CV-3997 Date Filed:
Plaintiff:

Securities and Exchange Commission

vs.

Defendant:

Sadleir, William

For:

U.S. Securities and Exchange Commission
100 F St NE

Washington, DC 20549

Received by Cavalier CPS to be served on William Sadleir, 9135 Hazen Drive, Beverly Hills, CA 90210.
|, Anaquad Cobe, do hereby affirm that on the 18th day of July, 2020 at 4:58 pm, I:

Served Summons & Complaint; Civil Cover Sheet; Electronic Case Filing Rules & Instructions with Addendum; Individual
Practices of John G. Koeltl personally to William Sadleir at 9135 Hazen Drive, Beverly Hills, CA 90210.

| am a natural person over the age of eighteen and am not a party to or otherwise interested in the subject matter in
controversy. | am a private process server authorized to serve this process in accordance with relevant law. Under penalty of
perjury, | declare that the foregoing is true and correct.

61.26.2626
Anaquad Cobel / Date
Marin County License #85

Cavalier CPS

823-C S King Street
Leesburg, VA 20175
(703) 431-7085

Our Job Serial Number: CAV-2020006010
Ref: NYRO-62237

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1k
